Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 1 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE:

Application of BGC BROKERS L.P.,
MARTIN BROKERS GROUP LIMITED
and BGC SERVICES (HOLDINGS) LLP,
To The Southern District of New York for
Assistance Pursuant to 28 U.S.C. §1782

 

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION OF BGC BROKERS L.P.,
MARTIN BROKERS GROUP LIMITED and BGC SERVICES (HOLDINGS) LLP FOR
ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

Howard M. Rogatnick (HR 3777)

BRYAN CAVE LEIGHTON PAISNER LLP
hmrogatnick@bryancave.com

1290 Avenue of the Americas

New York, New York 10104

Telephone: 212-541-2000

Facsimile: 212-541-4630

Counsel for Applicant

12610999.6

 
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 2 of 20

 

TABLE OF CONTENTS

’ Page

TABLE OF AUTHORITIES 1... cccccscsccsssetesenenseneeeesssecstecseseseseeeceeeeieesesessenssseevsstesesesssssiesereeens ii
PRELIMINARY STATEMENT 00... cccccccssesseessetseseseenenetseseresseeeesecsenssaseensesessasesssiases ssetnveveensseness 1
FACTUAL BACKGROUND 2... eccceceetseseeteeeeeneeeeseteeeseeseneseeaes ssseesesseseasseseeseseensseanenessanensaneneney 1
Discovery Applications In the English Court... ssaeeeacenvecesaeeneeseesasenaees deeeeeeneeteeneeseees 3

THE DISCOVERY NOW SOUGHT .....sssseessesessseecsssseeesssneessseesseesnseesnsnnecnniieesnansesesenniegen 4
APPLICABLE LAW vccsesssssssssesssceccssssssvssntsnsnsnnnencessesssseeeseseeeeee sesssseseeseeessensneunnunanininssssessssseeeeeen 6
ARGUMENT ....ccccccccccestcceseeereseeceseesersneeseneeesseessneesnsaseseesseneeseneeetens iesanneeneeesnessesvenssesenteeeescesea 9

I, THIS APPLICATION MEETS THE STATUTORY REQUIREMENTS OF § 1782
BECAUSE THE TARGET OF THE REQUESTED DISCOVERY IS LOCATED IN
THIS DISTRICT, THE DISCOVERY IS FOR USE IN A FOREIGN
PROCEEDING, AND THE APPLICANTS ARE PARTIES TO THE FOREIGN

PROCEEDING u...cccccccccsccscccsceceteeseesecsecsectecteeneneseeseseseeeseeneeeeeeseeseeesscesesessessecsesiueaessesseseee 9
A. The Targets of the Requested Discovery Reside or Are Found in the
Southern District of New York. .....ccccccccsccsccsscesesseeneseseesseeseecesecseevaeeesossasssessesags 9
B. The Discovery Is for Use in a Proceeding Before a Foreign Tribunal. ..........0. 10
C. The Applicants Are “Interested Persons.” wo ciccccccccsessessscsessssesesesesereeereenees 10
I. THE DISCRETIONARY FACTORS WEIGH IN FAVOR OF GRANTING THIS
APPLICATION, v.ccccccccssssssssscsecssesscevsecssssscsessesssescesenesesesneesseseseecssecseenscssesssessseseeesnaeas 11
A. The Discovery Is Sought from a Nonparticipant in the Foreign Proceeding......... 11
B. — The English Judiciary Is Receptive to Discovery Assistance from U.S.
Federal Coutts. .c.ccccccccccccsssssesessessssssssssessesesesecessetseeetecseuecseneenesesnenecsessseenseseseasesenseas 12
C. The Applicants’ Discovery Requests Are Not an Attempt to Circumvent
Foreign Proof-Gathering Restrictions or any Other Policies. wc ccs rnerees 13
D. The Discovery Sought is Not Unduly Burdensome......cccscsecseserseeseeeeeees 15
CONCLUSION .....ceccccccsccccsscssesessecssenseesecsesesseeneseesnesneeseesersesseseeneessessesssensessesssesessesssessssnseneaenies 16

12610999.6
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 3 of 20

TABLE OF AUTHORITIES
CASES

Application of Esses,
101 F.3d 873 (2d Cir, 1996) viccccccsccsetecesecneecteesstsetetenecneenssssesesserssnestseersnssenssnessessseeneeenenaey 8

Inre Application for an Order Permitting Metallgesellschaft AG to take Discovery,
121 F.3d 77 (2d Cir, 1997) vccccccceseeeetesseneeserssneresscseniessessenseessessessesscnssscessssesesnecnessenesnees 14

In re Application for an Order Pursuant to 28 U.S.C. § 1782
to Conduct Discovery for Use in Foreign Proceedings,
773 F.3d 456 (2d Cir. 2014) ee icccsssesetsenesesnseneeees sesueeeneennesasessnessvessneosstossersessaessneonseeseseness 7

In re Application of Chevron Corp.,
709 F. Supp. 2d 283 (S.D.N.Y. 2010), affd sub nom. Chevron Corp. v. Berlinger,

629 F.3d 297 (2d Cir, 2011) cecceccccccseetseseeesssssersssensssesesessesececesessssssessesssrecsesssssnsesseenereseeenees 4
In re Application of Euromepa S.A.,

51 F.3d 1095 (2d Cir, 1995) ccc eeccsssscesescsecseseteneesersresseesessessenssssesssessesseseseneeseeresens 7, 13,14
Inre Application of Guy,

No. M 19-96, 2004 WL 1857580 (S.D.N.Y. Aug. 19, 2004) oi cicccsesesstseesrscrssesserssnseeraes 12
In re Application of Malev Hungarian Airlines,

964 F.2d 97 (2d Cir.), cert. denied, 506 U.S. 861 (1992) .ccsccsenecstsetensessereens 7,11, 15
Brandi-Dohrn v. IKB Deutsche Industriebank AG,

673 F.3d 76 (2d Cit. 2012) vecccccccccescseeesetessessensesnscssesesecscessesessssssscsssssesresiscsenseenees 7, 8, 10
In re Children’s Invs. Fund Foundation (UK),

363 F. Supp. 3d 361 (S.D.N.Y. 2019) oocccccccssecesenetecsecrecsesessersssrsesstscisesessecsseeresiesenssess 10
Euromepa, S.A. v. R. Esmerian, Inc., ;

154 F.3d 24 (2d Cir, 1998) cesses rseesesenerscesecssccsecsesssessessscseceecssssssssesesseseseenere 14
Inre Ex Parte App. Of Kleimar N.V.,

220 F. Supp. 3d 517 (S.D.N.Y. 2016) cccccccsscscseceeeseseserecsssessersscsstserersesssssserssasseseseeneed 10
Inve Imanagement Servs., Ltd.,

No. Misc. 05-89(FB), 2005 WL 1959702 (E.D.N.Y. Aug. 16, 2005) ..ccceccscsetencnsreeeeees 15
Intel Corp. v. Advanced Micro Devices, Inc.,

542 US, 241 (2004). ecccccccsccsecsersccecsecnseteceseneesesnectecneeneesecnesnsessessessessesessseneeseesneenesess passim
La Suisse, Societe d’Assurances Sur La Vie v. Kraus,

62 F. Supp. 3d 358 (S.D.N.Y. 2014) vee etre reeetcnsersecscnestserenssrreiciesiresscesesiesnssanegs 10

ii

12610999.6
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 4 of 20

Lancaster Factoring Co., Ltd. V. Mangone,
90 F.3d 38 (2d Cir, 1996) viicccccccccsccssessestserseessceecsestscesecssesseceeeeeaeseessseesesesscesesseeesesseeseesaes 11

In re Letters Rogatory from Tokyo Dist., Tokyo, Japan,
539 F.2d 1216 (9th Cir.1976) w.cccccccccccsessesseseccsetsecssccecsesessecseeessesseesseeeneceesnsesescensseseceseatesseens 8

Mees v. Buiter,
793 F.3d 291 (2d Cir. 2015) eccecccccccsseseseesseeseeeeessecseessecsneestesesesesessesesssseessaessaseess 7,9, 10, 13

Nokia Corp. v. Interdigital.Tech. Corp.,
(2004) EWHC 2920 wc cccccscccscsscesctseneesetsseetsceeeecesseecescesteeessessesseeaseaseseesssesesseeessssseesaass 12, 14

Inre Republic of Kazakhstan for an Order Directing Discovery
from Clyde & Co. LLP Pursuant to 28 U.S.C. sec. 1782

110 F, Supp. 3d 512 (S.D.NLY. 2015) ccccccsertecceteeetesenentesesersesesscnesrscssesisnasaceneees 14
Schmitz v. Bernstein Liebhard & Lifshitz, LLP,

376 F.3d 79 (2d Cir, 2004) vc ccccccssccceceseneeneeteeteeeeseneeteseseseeriseneesseeiessesneeessseeesieeeesesesesens 7
South Carolina Ins. Co. v. Maatschappij "De Zeven Provincien" NV.,

(1987) 1 A.C. 24 ieeccccccctcetseeececeeeenteeerteeneeseeneessesseeneeseeeneeseeeieenesesecneseseenuesneessaseesnge 12, 14
OTHER AUTHORITIES
28 U.S.C. § 1782 ieccccccessecnseceneenneeeeneeeeeeeeseesseeeaeeesaeeeeesaeeeeessasesseesseeeesseeneeesasesessessussesesnnaes passim
28 U.S.C. § 1782(8) vecccccccsccsccscsevccsecsecseesensecersesessecseesenesssesteeneeeaeeserseseessasseseseesesserseseeesesaeenge 6,9
Fed. R. Civ, Proc. 30(b)(6) vccceccccccccessecteenscnseesectccssenectecseeceeeeeeceseesseeeseseseesseseesaeessessanssesseasenenaas 5
S. Rep. No. 88-1580 (1964), reprinted in 1964 U.S.C.C.A.N. 3782, 3783, 20. .cccecsscsesseneeeeeees 7

iti

12610999.6

 
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 5 of 20

PRELIMINARY STATEMENT
BGC Brokers L.P., Martin Brokers Group Limited and BGC Services (Holdings) LLP
(collectively, herein, the “Applicants” or “BGC”) submit this Memorandum of Law in support of
their Application for an order to take evidence pursuant to 28 U.S.C. § 1782 from Michael
Leibowitz (“Leibowitz”), Laurence Holyoake (“Holyoake”) and Tradition America Holdings, Inc.
(“Tradition America”), all of whom are found in this judicial district and have information relevant
to the claims at issue in an action commenced by Applicants in the High Court of Justice in
England. The Applicants squarely meet the statutory requirements of 28 U.S.C. § 1782, which
allows a party to a foreign judicial proceeding, on an ex parte application, to take discovery from
third parties residing or found in this district. Additionally, as shown below, the discretionary
factors articulated by the Supreme Court as relevant to determining applications for discovery under
28 U.S.C. § 1782 all weigh in favor of granting the application.
FACTUAL BACKGROUND
This application arises from a litigation brought by BGC, Cantor Fitzgerald’s heir listed
entity, against Tradition (UK) Limited (“Tradition UK”), Anthony Vowell (“Vowell”), and
Michael Anderson (“Anderson”) in the High Court of Justice in England (hereinafter, the “English
Litigation”).’ (See Rogatnick Affirmation, Exhibit 1.) The English Litigation is being heard and
case managed together with a parallel set of proceedings being brought by Martin Brokers Group
Ltd (a company within the BGC group of companies), against Tradition UK and its employee Paul
~ Bell, who left Martin Brokers Group Ltd. to join Tradition. The two sets of proceedings in the
English Litigation are case managed together pursuant to an Order of the High Court dated April 16,
2018, and information and documents that are disclosed in one set of proceedings is admissible in

the other set of proceedings pursuant to a further Order dated July 24, 2018.

 

' The English Litigation is entitled: BGC & ors -v- Tradition & ors (QB-2017-000090) and
Martin Brokers Group Ltd v. (1) Paul Bell (2) Tradition (UK) Limited (QB-2017-000089).

12610999.6 }
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 6 of 20

The Applicants are part of the BGC group of companies, which carries on various
businesses, including as an inter-dealer broker. Tradition, the First Defendant in the English
Litigation, also carries on business as an inter-dealer broker. BGC and Tradition UK are
competitors. Vowell, the Second Defendant in the English Litigation, is an employee of Tradition
UK. Anderson, the Fifth Defendant in the English Litigation, has been, since in or about
September 2016; the joint CEO of Tradition UK. Tradition UK, Vowell and Anderson are together
referred to as the “Tradition Defendants.”

BGC’s claims in the English Litigation concern the illegal transfer of confidential
information from BGC to Tradition UK. The Tradition Defendants in the English Litigation have
admitted that a variety of such confidential financial information was passed by an employee of
BGC, Simon Cuddihy (“ Cuddihy”), to Vowell, who in turn, it is alleged, passed it on to Anderson.
This confidential information was derived from, and consisted in part of, copies of certain BGC
spreadsheets which set out the revenues generated by individual brokers and desks working at BGC.
Cuddihy’s Junior colleague, Robert Goan (“Goan”), improperly had access to these spreadsheets,
and furnished them to Mt. Cuddihy.

In the English Litigation, BGC alleges that, in addition to Vowell, Tradition UK’s senior
management, including Anderson, requested, received, used and transmitted the confidential
information. Confidential information concerning BGC was also shared with senior staff of
Tradition America, including Leibowitz, the CEO of Tradition America, and Holyoake, who is also
employed by Tradition America. Discovery in the instant Application is sought from these two
individuals, as well as from Tradition America. See infra pp. 4-6. Anderson was eager to impose
his influence on Tradition UK and to drive it to compete with larger inter-dealer brokers. BGC’s
allegations in the English Litigation also rely on evidence of Tradition UK’s attempted recruitment

of Camille Gagnaire (“Gagnaire”), another of BGC’s brokers, who received a very generous offer

 

 
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 7 of 20

from Tradition UK without Tradition UK taking any steps to verify his remuneration at BGC
(presumably because Tradition UK had already improperly received confidential information from
BGC relevant to Gagnaire’s remuneration).

It is central to BGC’s allegations in the English Litigation that the information illegally
obtained by the Tradition Defendants was highly confidential, and that Tradition UK, an established
brokerage firm, as well as Vowell and Anderson, knew and understood that the information was
highly confidential. The essence of BGC’s claims is that the Tradition Defendants breached their
equitable duties of confidence to BGC, in violation of English law. The Tradition Defendants also
illegally procured Cuddihy and Goan’s breaches of their contractual and equitable duties owed to
their employer, BGC. Further, it is agreed among the parties in the English Litigation that Tradition
UK is in various material respects vicariously liable for the acts of Anderson and Vowell.
Consequently, BGC has asserted in the English Litigation that it is entitled to injunctive relief, as
well as an award for damages and loss caused by the Tradition Defendants’ illegal conduct. |

Discovery Applications In the English Court

Despite various hearings in the English Litigation during which the scope and adequacy of
Tradition UK’s disclosure has been contested, Tradition UK’s disclosure to date has been
inadequate.

Of particular relevance here is the fact that BGC sought discovery in the English Litigation
from Leibowitz and Holyoake, two individuals employed by Tradition America, from whom
discovery is being sought pursuant to the present § 1782 application. Despite BGC’s requests,
Tradition Defendants did not produce discovery from these individuals. Tradition UK’s counsel in
the English Litigation explained his refusal to provide discovery from Leibowitz in relevant part as
follows:

Mr. Leibowitz is employed by Tradition America Holdings, Inc. and
is not based in the jurisdiction. As a result, his documents are not

3
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 8 of 20

under Tradition UK’s control and Tradition UK has no right to call
for them. Furthermore, I am instructed that these documents are held
on servers that are based out of the jurisdiction and not managed by
Tradition UK’s IT function. For the avoidance of doubt, Tradition
UK’s IT function cannot access the documents that are held on these
servers.

(See Rogatnick Affirmation, Exhibit 2, First Witness Statement of Masoud Zabeti on behalf of
| Tradition dated April 5, 2019, Par. 48(d).)
In refusing to produce information requested from Holyoake in the English Litigation,
Tradition UK’s counsel similarly commented that:
Mr. Holyoake is employed by Tradition America Holdings, Inc. and is
based outside the jurisdiction. As with Mr. Leibowitz, Mr. Holyoake’s

documents are not under Tradition UK’s control and Tradition UK
has no right to call for them.

(See Exhibit 2, Id. at Par. 48(e).) Although it is not required that an applicant demonstrate that it
was unable to obtain discovery in the foreign proceeding in order to be entitled to assistance under
§ 1782, the inability to obtain discovery in a foreign proceeding supports the grant of a § 1782
application. Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264 (2004) (courts should
consider whether material “may be unobtainable absent § 1782(a) aid” in deciding whether to grant
§ 1782 application); In re Application of Chevron Corp., 709 F. Supp. 2d 283, 292 (S.D.N.Y. 2010)
(the fact that party “who is in sole possession of the [documents sought], is located in this district
and is not a party to any of the foreign proceedings” weighs in favor of granting 1782 application),
aff'd sub nom. Chevron Corp. v. Berlinger, 629 F.3d 297 (2d Cir. 2011).
THE DISCOVERY NOW SOUGHT

This Application seeks the production of documents from, and the deposition testimony of,
two individuals and an entity found in this judicial district who have information relevant to the
claims at issue in the English Litigation. The two individuals are Mr. Michael Leibowitz, the CEO

of Tradition America and Mr. Laurence Holyoake, who is also employed by Tradition America.

4

 
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 9 of 20

This Application also seeks permission to serve subpoenas on Tradition America requesting the
production of documents and the deposition testimony of a corporate designee pursuant to Federal
Rule of Civil Procedure 30(b)(6). If permitted, Applicants will, in accordance with the Federal
Rules. of Civil Procedure, seek non-privileged documents from Leibowitz, Holyoake and Tradition
America that are relevant to BGC’s claim in the English Litigation.

Copies of the Subpoenas that the Applicants propose to serve on Messrs, Leibowitz and
Holyoake, and on Tradition America, are attached to the contemporaneously filed Affirmation of
Howard M. Rogatnick (“Rogatnick Affirmation”) as Exhibits 3, 4, and 5.

The information requested, and set forth in subpoenas for the production of documents,
includes the following from the time period of January 1, 2016 through the present:

(1) Documents concerning Leibowitz’s, Holyoake’s, or Tradition
America’s receipt, possession, procurement or use of any of the
Applicants’ Confidential Information;

(2) Documents concerning the potential recruitment by Leibowitz,
Holyoake, Tradition America, Tradition UK, Vowell, Cuddihy,
Goan, and/or Anderson, collectively, individually, or in any
combination, of employees or partners of Applicants and their
associated companies; and

(3) Communications between or among Leibowitz, Holyoake,

and/or Tradition America, collectively, individually, or in any
combination, and Cuddihy, Goan, Vowell, Anderson, and/or

 

? For purposes of these subpoenas, “Confidential Information” means (i) any information concerning the revenues
generated in the course of Applicants’ business by any individual broker or by any desk; (ii) any information concerning
the business activities of Applicants, which has, directly or indirectly, been provided to Leibowitz, Holyoake, Tradition
America, collectively, individually, or in any combination, by Cuddihy, Goan, Vowell, Anderson, and/or Tradition UK,
collectively, individually, or in any combination; (iii) any information concerning the business activities of Applicants,
which has, directly or indirectly, been provided to Cuddihy, Goan, Vowell, Anderson, and/or Tradition UK,
collectively, individually, or in any combination, by Leibowitz, Holyoake, and/or Tradition America, collectively,
individually, or in any combination; (iv) any information concerning Applicant’s market share; (v) any information
concerning Applicant’s short, medium, and long Interest Rate Swap revenues; (vi) any information concerning
Applicants’ dealings with any customer or counterparty of Applicants; (vii) any information concerning Applicants’
strategic business planning; (viii) any information concerning the remuneration or benefits of Applicants’ employees;
(ix) any information concerning the terms of employment of Applicants’ employees; and (x) any information
concerning the BRO8 document, as identified in the Re-Amended Particulars of Claim in Claim HQ17X03689
(Rogatnick Affirmation, Exhibit 1).
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 10 of 20

Tradition UK, collectively, individually, or in any combination,
concerning Applicants’ Confidential Information. (See Id.)

The above requests are carefully tailored to seek information relevant to the claims at issue
in the English Litigation. Moreover, the discovery requests would be limited in time to the period
relevant to those claims. Consequently, such discovery is not unduly burdensome or intrusive, and
is, in fact, necessary to enable Applicants to obtain information needed to pursue their claims in the
English Litigation.

As shown below, the standards applicable to § 1782 are satisfied here and, respectfully, the
present Application pursuant to § 1782 should be granted.

APPLICABLE LAW

The purpose of 28 U.S.C. § 1782 is “to provide federal-court assistance in gathering
evidence for use in foreign tribunals.” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241,
247 (2004). The statute permits the taking of evidence from a person in the United States for use in
foreign proceedings. It reads, in relevant part:

The district court of the district in which a person resides or is

found may order him to give his testimony or statement or to

produce a document or other thing for use in a proceeding in a |
foreign or international tribunal, including criminal investigations

conducted before formal accusation. The order may be made...

upon the application of any interested person... .To the extent

that the order does not prescribe otherwise, the testimony or

statement shall be taken, and the document or thing produced, in

accordance with the Federal Rules of Civil Procedure.

28 U.S.C. §1782(a).? In the seminal decision concerning §1782, the United States Supreme Court

held that while the statute does not require a district court to grant the requested discovery, it leaves

the decision to the discretion of the court. Jntel, 542 U.S. at 255.

 

> The statute also "shields, privileged material" by providing that a person may not be compelled to provide otherwise
privileged documents or testimony. Intel Corp., 542 U.S, at 260.
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 11 of 20

“ee

The twin goals of § 1782 are to provide “‘equitable and efficacious’ discovery procedures in
United States courts ‘for the benefit of tribunals and litigants involved in litigation with
international aspects,’ .. . and to ‘encourag[e] foreign countries by example to provide similar
means of assistance to our courts.’” Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76,
80 (2d Cir. 2012) (alteration in original) (quoting S. Rep. No. 88-1580 (1964), reprinted in 1964
ULS.C.C.A.N, 3782, 3783, 20), and In re Application of Malev Hungarian Airlines, 964 F.2d 97,
100 (2d Cir.), cert. denied, 506 U.S. 861 (1992)); see also In re Application for an Order Pursuant
to 28 U.S.C. § 1782 to Conduct Discovery for Use in Foreign Proceedings, 773 F.3d 456, 460 (2d
Cir. 2014) (“In re § 1782 Application’).

In light of these goals, the Second Circuit has counseled that it is “far preferable” for a
district court to order discovery requested under § 1782, perhaps with some restrictions, than to
deny the discovery sought. Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 83 (2d Cir.
2004) (citing In re Application of Euromepa S.A., 51 F.3d 1095, 1101 (2d Cir. 1995)).

Following Intel, the Second Circuit has held that a district court has the authority to grant a
§ 1782 application where “(1) the person from whom discovery is sought resides (or is found) in the
district of the district court to which the application is made, (2) the discovery is for use in a foreign
proceeding before a foreign [or international] tribunal, and (3) the application is made by... any
interested person.” Mees v. Buiter, 793 F.3d 291, 297-98 (2d Cir. 2015) (citing Brandi-Dohrn, 673
F.3d at 80 (reversing the district court’s order quashing subpoenas issued pursuant to an application
under § 1782)).

Once the above statutory requirements are met, “a district court is free to grant discovery in
its discretion.” Brandi-Dohrn, 673 F.3d at 80 (citing Schmitz, 376 F.3d at 83-84); see also In re
& 1782 Application, 773 F.3d at 460. The Second Circuit recognizes a number of additional factors

identified by the Supreme Court in Intel that inform a district court’s exercise of that discretion:
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 12 of 20

First, when the person from whom discovery is sought is a
participant in the foreign proceeding . . . the need for § 1782(a) aid
generally is not as apparent as it ordinarily is when evidence is
sought from a nonparticipant in the matter arising abroad. A
foreign tribunal has jurisdiction over those appearing before it, and
can itself order them to produce evidence... .

Second, .. . a court presented with a § 1782(a) request may take
into account the nature of the foreign tribunal, the character of the
proceedings underway abroad, and the receptivity of the foreign

government or the court or agency abroad to U.S. federal-court
judicial assistance...

[Third,] a district court could consider whether the § 1782(a)
request conceals an attempt to circumvent foreign proof-gathering
restrictions or other policies of a foreign country or the United
States.”

[Finally,] unduly intrusive or burdensome requests may be rejected
or trimmed.

Brandi-Dohrn, 673 F.3d at 80-81 (alterations in original; quoting Intel, 542 U.S. at 264-65).

Applications for an order to take evidence pursuant to § 1782 are regularly and
appropriately made and granted ex parte. See, e.g., Brandi-Dohrn, 673 F.3d at 78 (affirming the
district court's grant of an order pursuant to an ex parte request under § 1782); Application of Esses,
101 F.3d 873, 874 (2d Cir. 1996) (same); In re Letters Rogatory from Tokyo Dist., Tokyo, Japan,
539 F.2d 1216, 1219 (9th Cir.1976) (explaining that applications under § 1782 “are customarily
received and appropriate action taken with respect thereto ex parte”). This is true because the
targets of the requested discovery can exercise “their due process rights by motions to quash
the subpoenas.” Jd. Accordingly, this Application is made ex parte.

For the reasons noted above and as explained more fully below, § 1782’s statutory

requirements and the discretionary Jnte/ factors are satisfied here, and this Court should therefore

 

4 We note, however, that § 1782, does not contain a foreign-discoverability requirement, i.e., the applicant is not obliged
to show that “what is sought [is] discoverable in the foreign proceeding.” Intel, 542 U.S. at 252-53, 260-61 (citations
omitted). .

 
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 13 of 20

enter an order permitting Applicants to seek documentary and testimonial discovery from
Leibowitz, Holyoake and Tradition America.”

ARGUMENT

I. THIS APPLICATION MEETS THE STATUTORY REQUIREMENTS OF § 1782
BECAUSE THE TARGET OF THE REQUESTED DISCOVERY IS LOCATED IN
THIS DISTRICT, THE DISCOVERY IS FOR USE IN A FOREIGN PROCEEDING,
AND THE APPLICANTS ARE PARTIES TO THE FOREIGN PROCEEDING

A. The Targets of the Requested Discovery Reside or Are Found |
in the Southern District of New York.

The first statutory requirement is that the party from whom discovery is sought must reside
or be found in the Southern District of New York. Mees, 793 F.3d at 297-98.

Tradition America’s principal place of business is located within the Southern District of
New York at 225 Greenwich Street, New York, New York 10007.

Leibowitz is the CEO of Tradition America, Although we have been unable to determine
where he resides, as the CEO of Tradition America he may be found at Tradition America’s
principal place of business, which is located within the Southern District at 255 Greenwich Street,
New York, New York 10007.

Holyoake resides within the Southern District at 56 Leonard Street, Apartment 40 BE, New
York, New York 10013-3298. As an employee of Tradition America, he may also be found at
Tradition America’s principal place of business at 255 Greenwich Street, New York, New York
10007.

Accordingly, the first statutory requirement is met.

 

> The default position — and the course sought here by the Applicant — is that the Federal Rule of Civil Procedure should
govern the discovery going forward. 28 U.S.C. § 1782(a).

 
Case 1:19-mc-00270 Document 3. Filed 05/24/19 Page 14 of 20

B. The Discovery Is for Use in a Proceeding Before a Foreign Tribunal.

The second statutory requirement is that the discovery requested “is for use in a proceeding
before a foreign tribunal.” Mees, 793 F. 3d at 297-98. The “for use” requirement is a liberal
one and only requires a showing “that the materials [the applicant] seeks are to be used at
some stage of a foreign proceeding that was within reasonable contemplation.” Id. at 301.
The Second Circuit has held that to satisfy the “for use” requirement, it need not be shown
that the requested discovery is likely to be discoverable or admissible in the foreign
proceeding. Brandi-Dohrn, 673 F.3d at 81-82.

The English High Court unquestionably qualifies as a foreign tribunal within the meaning of
§ 1782. Courts have recognized that litigation in the English High Court of Justice, such as the
English Litigation here, is a “foreign proceeding” within the meaning of §1782. La Suisse, Societe
d’Assurances Sur La Vie v. Kraus, 62 F. Supp. 3d 358, 361-62 (S.D.N.Y. 2014) (holding that
Section “1782 provides statutory authority for [a] subpoena” for discovery in aid of proceeding in
UK); In re Children’s Invs. Fund Foundation (UK), 363 F. Supp. 3d 361, 374 (S.D.N.Y. 2019)
(granting 1782 application for discovery in aid of arbitration in London); In re Ex Parte App. Of
Kleimar N.V., 220 F. Supp. 3d 517, 521-22 (S.D.N.Y. 2016) (denying motion to quash 1782
subpoena for discovery in aid of arbitration in London). The Applicarits seek to use the requested
discovery to support allegations and claims that they have asserted in the English Litigation
currently pending before the English High Court. Thus, the second statutory requirement is clearly
met.

C. The Applicants Are “Interested Persons.”

The third statutory requirement is that the entity seeking discovery be an interested

person in relation to the foreign proceeding. Mees, 793 F.3d at 297-98.

10

 

 

 
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 15 of 20

As the Supreme Court explained in Intel, “litigants are included among, and may be the
most common example of, the ‘interested person[s]’ who may invoke § 1782.” Intel, 542 U.S. at
256 (alteration in original); Lancaster Factoring Co., Ltd. V. Mangone, 90 F.3d 38, 42 (2d Cir.
1996) (“The legislative history to § 1782 makes plain that ‘interested person’ includes ‘a party to

299

the foreign . . . litigation.””’) (citation omitted).
The Applicants, as named parties in the currently pending English Litigation, are clearly

“interested person[s]” under § 1782. 6

Il. THE DISCRETIONARY FACTORS WEIGH IN FAVOR OF GRANTING THIS
APPLICATION.

As shown above, each of the threshold requirements for the issuance of an order pursuant to
§ 1782 has been met. Additionally, each of the four discretionary factors outlined by the Supreme
Court in Jntel weighs in favor of granting this Application.

A. The Discovery Is Sought from a Nonparticipant in the Foreign Proceeding.

In Jntel, the Supreme Court explained that whether the party from whom discovery was
sought is a party in the foreign proceeding is.a discretionary factor that the district court should
consider in deciding whether to allow discovery under § 1782. “[N]onparticipants in the foreign
proceeding may be outside the foreign tribunal’s jurisdictional reach; hence, their evidence,
available in the United States, may be unobtainable absent § 1782(a) aid.” Intel, 542 U.S. at
264. Conversely, allowing discovery under § 1782 from a party to the underlying foreign
litigation could circumvent procedural or other limitations desired by the foreign proceeding.

Id.

 

° Moreover, courts are of a single voice in holding that an interested party may commence proceedings pursuant to

§ 1782 without a foreign court order directing discovery. See In re Application of Malev Hungarian Airlines, 964 F.2d
at 101 (“We believe it was improper for the district court to predicate its denial of an application for discovery under 28
U.S.C. § 1782 on the absence of a request for assistance from the Hungarian court.”).

11

 
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 16 of 20

Here, neither Tradition America, Leibowitz nor Holyoake, from whom discovery is
sought, are parties to the foreign proceedings. This discretionary factor thus weighs in favor of
granting the Application.

B. The English Judiciary Is Receptive to Discovery Assistance from U.S. Federal
Courts.

In exercising its discretion, a court may also consider “the nature of the foreign tribunal, the
character of the proceedings underway abroad, and the receptivity of the foreign government or the
court or agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S. at 264. Here, the
foreign proceeding is in the English High Court, a trial court that “hears the testimony of witnesses
and receives documents in evidence, very much as American courts do.” Jn re Application of Guy,
No. M 19-96, 2004 WL 1857580, at *2 (S.D.N.Y. Aug. 19, 2004). Witness statements are expected
to be exchanged in the English Litigation in summer 2019, creating urgent need for the Applicant to
finish gathering evidence in support of its claims.

Moreover, there is no “reason to suppose that the government of the United Kingdom would
disfavor granting Applicants relief under § 1782.” In re Application of Guy, 2004 WL 1857580, at
*2. Indeed, in South Carolina Ins. Co. v. Maatschappij "De Zeven Provincien" NV., [1987] 1 A.C.
24, Rogatnick Affirmation, Exhibit 6, the House of Lords reversed a lower court’s injunction
preventing a party seeking discovery under § 1782 because the party’s conduct in seeking to
exercise its rights under U.S. law did not in any way depart from or interfere with the procedure of
the English court and English litigants are free to pursue evidence elsewhere if done in a lawful
manner. See also Nokia Corp. v. Interdigital Tech. Corp., [2004] EWHC 2920 (Pat), Rogatnick
Affirmation, Exhibit 7. As indicated above, courts often grant § 1782 applications stemming from
English litigation proceedings. See supra p. 10. These cases illustrate that the English Judiciary is
receptive to such assistance from U.S. courts pursuant to § 1782. See Intel, 542 US. at 264.

Accordingly, this factor weights in favor of granting the Application.
12

 
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 17 of 20

It is also noteworthy that, under Second Circuit precedent, the second discretionary factor
serves to deny the requested discovery only when it is positively shown that the foreign tribunal
would reject the requested evidence, Thus, in Jn re Application of Euromepa S.A., 51 F.3d at 1100,
the Second Circuit held that the foreign tribunal’s lack of receptivity to the requested evidence must
be shown by a “clear directive” or “authoritative proof that [the] foreign tribunal would reject
evidence obtained with the aid of section 1782,” such as “judicial, executive or legislative
declarations that specifically address the use of evidence gathered under foreign procedures.” Jd.
When such proof is lacking, the discovery should be allowed. “Absent this type of clear directive,
however, a district court’s ruling should be informed by section 1782’s overarching interest in
‘providing equitable and efficacious procedures for the benefit of tribunals and litigants involved in
litigation with international aspects.’” -Jd. (citation omitted). Here, the English Court are clearly
receptive to assistance pursuant to § 1782. Accordingly, the second Jntel factor is satisfied, and
favors the issuance of the requested discovery order pursuant to § 1782.

Cc, The Applicants’ Discovery Requests Are Not an Attempt to Circumvent
Foreign Proof-Gathering Restrictions or any Other Policies.

The third discretionary factor for a court to consider is “whether the § 1782(a) request

‘conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of a

foreign country of the United States.” Intel, 542 U.S. at 264-65. Section 1782 “contains no
foreign-discoverability requirement.” Mees, 793 F.3d at 303. ‘“[P]roof-gathering restrictions’
are best understood as rules akin to privileges that prohibit the acquisition or use of certain
materials, rather than as rules that fail to facilitate investigation of claims by empowering parties
to require their adversarial and non-party witnesses to provide information.” Mees, 793 F.3d at
303 n.20 (emphasis in original). Here, as noted above, the English House of Lords has explained

that litigants in English courts are free to use lawful means to obtain evidence in other countries

13

 
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 18 of 20

without interference by the English judiciary. See South Carolina Ins. Co., 1 A.C. 24, Ex. 6;
Nokia Corp., EWHC 2920 (Pat), Rogatick Affirmation, Exhibit 7.

No effort at circumvention underlies or motivates BGC’s request here. On the contrary,
the discovery sought is directly relevant to Applicants’ claims in the English Litigation, and is not
an attempt to avoid English restrictions on evidence-gathering.

Moreover, the Second Circuit discourages district courts in ruling on § 1782 applications
from engaging in intricate investigations into whether the requested discovery is or is not
available in the foreign jurisdiction. As the Southern District recognized in In re Republic of
Kazakhstan for an Order Directing Discovery from Clyde & Co, LLP Pursuant to 28 U.S.C. see.
1782 (“In re Kazakhstan”),

The Second Circuit has discouraged district courts in the context of
section 1782 from “try[ing] to glean the accepted practices and
attitudes of other nations from what are likely to be conflicting and,
perhaps, biased interpretations of foreign law.” ... To require a
district court to determine such issues would’ involve it in a
“speculative foray into legal territories unfamiliar to federal judges.” .

This sort of foray [] “would result in an unduly expensive and

time-consuming fight about foreign law, undermining the twin aims
of the statute.”

110 F. Supp. 3d 512, 517 (S.D.N.Y. 2015) (alterations omitted; quoting Jn re Application of
Euromepa S.A., 51 F.3d at 1099 and Jn re Application for an Order Permitting Metallgesellschaft

AG to take Discovery, 121 F.3d 77, 80 (2d Cir. 1997)). Indeed, “the Second Circuit has expressly
rejected a ‘foreign discoverability requirement’ when analyzing the Intel factors.” Jn re
Kazakhstan, 110 F. Supp. 3d at 517. “[T]he district court need not satisfy itself that the discovery
sought in the petition is of information that would be discoverable under the laws of the foreign
jurisdiction in which the proceeding is pending.” Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24,

28 (2d Cir. 1998).

14

 
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 19 of 20:

The third Jntel factor does not impose a requirement that the party requesting discovery
under § 1782 first exhaust all efforts to obtain the discovery in the foreign jurisdiction in order to
demonstrate that the application is not an attempt to circumvent proof-gathering restrictions in the
foreign jurisdiction. See In re management Servs., Ltd., No. Misc. 05-89(FB), 2005 WL 1959702 -
(E.D.N.Y. Aug. 16, 2005), (“§ 1782 does not contain an exhaustion requirement that would impose
upon an applicant a duty to first seek the requested discovery from the foreign court.”); id. at *5
(citing In re Application of Malev Hungarian Airlines, 964 F.2d at 100). “The fact that
Imanagement requested relief under 1782 without first seeking an order from the Russian court
therefore does not suggest that in doing so Imanagement was attempting to circumvent the rules of
the foreign tribunal.” 2005 WL 1959702, at *5. In any event, Applicants have requested the
discovery sought herein from the Tradition Defendants in the English Litigation but the Tradition
Defendants have refused to provide it on the ground that Leibowitz, Holyoake and Tradition
America are based outside the English jurisdiction.

As in the cases cited, Intel’s third factor supports Applicants’ request for discovery here.

D. The Discovery Sought is Not Unduly Burdensome

Finally, a court may consider whether the discovery requests sought are “unduly intrusive or
burdensome.” Intel, 542 U.S, at 265. The discovery requested by the Applicants is highly relevant
to their claims in the English Litigation and would not be unduly burdensome to comply with. |
Moreover, the requested discovery is narrowly tailored in both time and subject matter to uncover
information directly relevant to Applicants’ claims in the English Litigation. The Fourth Intel factor.
supports BGC’s request for discovery. The Court should:-therefore exercise its discretion to order

the requested discovery.

15

 
Case 1:19-mc-00270 Document 3 Filed 05/24/19 Page 20 of 20

CONCLUSION

Applicants meet the statutory requirements of § 1782, and the discretionary Jnte/ factors.
The statute's underlying purposes favor the application. Therefore, Applicants respectfully request
that this Court enter an order permitting it, in accordance with the Federal Rules of Civil Procedure
and the Local Rules of this Court, to issue to Leibowitz, Holyoake and Tradition America
subpoenas duces tecum and to appear at a deposition to be examined on the documents produced.

A copy of a proposed order is attached as Exhibit 9 to the Rogatnick Affirmation submitted
in connection with this Application.

Dated: New York, New York
May 24, 2019
BRYAN CAVE LEIGHTON PAISNER LLP

By: MW

Howard M. Rogatnick (HE 3777)
hmrogatnick@bryancave.com

1290 Avenue of the Americas

New York, New York 10104

Telephone: 212-541-2000

Facsimile: 212-541-4630

   
  
  

    

     

Counsel for Applicants

16

 
